DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Supplemental amendment filed on 08/09/2022 is acknowledged. The following Examiner’s Amendment applies to the supplemental amendment. 
	The application has been amended as follows: 
	In the claims:
Claim 9: A method for magnetic resonance spectroscopy (MRS)- based diagnosis for Post-Traumatic Stress Disorder (PTSD) and/or mild Traumatic Brain Injury (mTBI), comprising: 
collecting MRS signals from a Posterior Cingulate Gyms (PCG) of 
patients with an MRS system; and 
using wavelet analysis of the MRS signals from the PCG to diagnose patients with Post-
Traumatic Stress Disorder (PTSD) and/or mild Traumatic Brain Injury (mTBI) from the MRS signals by generating clean MRS signals by averaging the MRS signals for each coil of the MRS system, performing wavelet decomposition on the clean MRS signals, then extracting wavelet features from the clean MRS signals, the wavelet features being locations in ppm (parts per million) and coefficients in a wavelet expansion of the clean MRS signals, creating a subset of wavelet features determined by adding a wavelet feature to the subset that has a highest performance for discrimination, and then adding additional wavelet features to the subset when the additional wavelet features increase the performance of the subset to create a final subset of wavelet features, wherein the wavelet features at 3.89 and 1.14 ppm are employed to diagnose between mTBI and PTSD.

Claim 22: A system as claimed in claim 1, wherein the diagnostic tool employs the wavelet features at 3.87, 1.61 and 1.64 ppm to diagnose between both mTBI and PTSD and mTBI-only.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments submitted on 08/09/2020, Supplemental Amendment, to claims 1, 9, 21-23, 25-29 in combination with the examiner’s amendments to claims 9 and 22 have overcome the rejections of the previous office action. 
Accordingly, claims 1, 4-6, 8-9, 13-14, 18, 20, 22-24, and 26-29 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.R./Examiner, Art Unit 3793               

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791